Case 18-16907-amc        Doc 105     Filed 04/24/19 Entered 04/24/19 11:51:10              Desc Main
                                    Document      Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re:                                        :
                                               :       Chapter 11
 VICTOR H. MAIA                                :
                                               :
                                               :       Bankruptcy Case # 18-16907-JKF
                        Debtor.                :
                                               :

                        OBJECTION TO DISCLOSURE STATEMENT


      Andrew R. Vara, the Acting United States Trustee for Region 3, (“UST”), by and through

 the undersigned counsel, hereby files this objection (the “Objection”) to the Disclosure

 Statement proposed by the Debtor-in- Possession (the “Disclosure Statement”), filed on April 12,

 2019 by Victor H. Maia, (the “Debtor”). In support of this Objection, it is averred as follows:

                                PRELIMINARY STATEMENT

          1.    The Disclosure Statement should not be approved because it fails to provide

 adequate disclosure of what creditors are likely to receive and omits Exhibits referenced

 therein.

                                  BACKGROUND

          2.    On October 17, 2018, the Debtor commenced the above-captioned

 Bankruptcy case by filing a voluntary petition for relief under chapter 11 of title 11 of the

 United States Code (the “Bankruptcy Code”).

          3.   On April 12, 2019, the Debtor filed its Disclosure Statement and Plan of

 Reorganization (“Plan”) proposed by the Debtor.
Case 18-16907-amc           Doc 105     Filed 04/24/19 Entered 04/24/19 11:51:10                Desc Main
                                       Document      Page 2 of 3



                                          OBJECTION

           4.     Bankruptcy Code § 1125(a)(1) defines “adequate information” as: “Information of

 a kind, and in sufficient detail, as far as is reasonably practicable in light of the nature and history

 of the debtor…that would enable a hypothetical reasonable investor … to make an informed

 judgment about the plan.” The failure of the Disclosure Statement to provide interested parties

 with a realistic understanding of what they will receive is an insurmountable hurdle to approval.

 A Disclosure Statement must clearly and succinctly inform the average unsecured creditor what

 it is going to get, when it is going to get it, and what contingencies there are to getting its

 distribution.

           5.     In particular, the Disclosure Statement fails to disclose:

           a. Interest rate to be paid on priority tax claim(s);

           b. Sufficient information as to periodic payments of arrearages on secured claims;

           c. Timing and amount of installments and interest rate on nonconsensual secured claims;

           d. Percentage and timing of payments of general unsecured claims;

           e. Percentage of pro-rata distributions to general unsecured litigation creditors;

           f. Liquidation Analysis missing (Exhibit D left blank)

           g. Funding analysis missing (Exhibit E left blank);

           h. Future ability to make payments analysis missing, i.e. the projected disposable income

 of the debtor is missing (Exhibit F left bank); and

           i. Sufficient description regarding the discharge provisions for chapter 11 individual

 debtor.
Case 18-16907-amc        Doc 105    Filed 04/24/19 Entered 04/24/19 11:51:10     Desc Main
                                   Document      Page 3 of 3




        WHEREFORE, for the foregoing reasons, The UST respectfully submits that

 Debtor’s Disclosure Statement cannot be approved as presented and the underlying Motion

 therefore should be denied.


                                           Respectfully submitted,

                                           Andrew R. Vara
                                           ACTING UNITED STATES TRUSTEE
                                           Region 3



 Dated: April 24, 2019                 BY: /s/ George M. Conway______
                                           George M. Conway, Esquire
                                           Trial Attorney
                                           833 Chestnut Street, Suite 500
                                           Philadelphia, PA 19107
                                           Tel: 215-597-4411
